Citation Nr: 0202503	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  99-07 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for headaches 
as a residual of a concussion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1959.  

The current appeal arose from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In that decision, a 10 
percent rating in effect for headaches as a residual of a 
concussion was confirmed and continued.  The 10 percent 
rating had been in effect since February 20, 1991.  

The case was before the Board in August 2000.  At that time, 
the Board remanded the claim to the RO for additional 
development and adjudicative action.  

In August 2001 the RO affirmed the determination previously 
entered.

In August 2001 the RO determined that new and material 
evidence had not been submitted to reopen  a claim of 
entitlement to service connection for a back disorder, and 
denied entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).  A notice of disagreement with the 
above denials has not been received, and such claims are not 
considered part of the current appeal.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Residuals of a concussion are manifested by subjective 
headaches.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
headaches as a residual of a concussion are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Codes (DCs) 8045, 9304 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) includes a 
March 1959 separation examination report which references a 
medical history to include an episode form approximately 2 
years before when the veteran was knocked down and struck his 
head resulting in unconsciousness.  Postservice records 
include a VA examiner who commented in 1991 that the veteran 
had a history of head injury with loss of consciousness.  The 
diagnosis noted at that time was that the veteran had 
residual headaches which by description were of a tension 
type but which he related to his head injury.  

A VA hospital report from July 1990 shows that the veteran 
was hospitalized for treatment of alcohol abuse and delirium 
tremens (DTs) and seizure, "most likely associated with DTs.  

VA examination report from May 1991 reflects a diagnosis of 
history of head injury with loss of consciousness.  He had 
residual headaches which by description were of a tension 
type, but which he related to his head injury.  He also had a 
history of generalized tonic/clonic seizures apparently 
secondary to alcohol withdrawal.  

A skull X-ray series in May 1997 showed a small rounded 
metallic density within the soft tissues overlying the right 
parietal bone.  Magnetic resonance imaging (MRI) of the brain 
in May 1997 indicated that the veteran's headaches were 
vascular in nature.  

A private physician DPE, MD, reported in June 1997 that the 
veteran continued to suffer from backaches and from post 
concussion headaches.  These two principal complaints began 
shortly after injury in 1957.  The physician opined that the 
veteran was totally and permanently disabled and unable to 
qualify for gainful employment.  

Upon VA psychiatric examination in September 1997, it was 
noted that the veteran had psychiatric admissions and 
illnesses in the past, predominantly surrounding alcohol 
dependence and alcohol withdrawal seizures.  

VA neurological examination in August 1998 reveals that the 
veteran alleges that his headaches started after a traumatic 
head injury in 1957.  He stated that the headaches had 
occurred frequently and sometimes daily, and were associated 
with some nausea at times.  The veteran's present leg pain 
and back problems were noted to not be related to the 
veteran's history of concussion.  

Electroencephalograph (EEG) tests in December 1998 and 
January 2000 were interpreted as normal.  

Statements from Dr. DPE from 2000 refer to the veteran's 
headaches as vascular in nature.  Another private physician, 
PKT, MD, reported in 2000 that the veteran's headaches were 
post concussion with a vascular component and also described 
a seizure disorder.  

VA examination report from May 2001 reflects that the veteran 
had been seen with withdrawal symptoms and seizures as 
secondary to his alcohol dependence.  The VA examiner noted 
that the veteran alleged daily headaches most of the time 
that were usually mild to moderate in nature, although 
incapacitating once or twice a week.  Neurological 
examination was intact.  The veteran said that his employment 
had been limited because of his back pain as well as 
headaches.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2001).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2001); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

The residuals of a head injury with headaches are currently 
evaluated as 10 percent disabling under DC 8045, brain 
disease due to trauma.  38 C.F.R. § 4.124a.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that Code 8045 provides for the evaluation of 
brain disease due to trauma.  38 C.F.R. § 4.124a.  That code 
specifies that purely neurological disabilities are rated 
under the applicable DC.  Purely subjective complaints, such 
as headache, dizziness, or insomnia, that are recognized as 
symptomatic of brain trauma, are rated at 10 percent and no 
more under DC 9304 and may not be combined with any other 
rating for a disability due to brain trauma.  

A rating in excess of 10 percent for brain disease due to 
trauma under Code 9304 may not be assigned in the absence of 
a diagnosis of multi-infarct dementia associated with brain 
trauma.

All mental disorders, whether diagnosed as schizophrenia, 
PTSD or a combination of both disorders, are rated under the 
same criteria, the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9440.  38 C.F.R. § 4.130 (as 
amended by 61 Fed. Reg. 52695-52702).  As amended, the 
regulation reads as follows for the 0, 10, 30, 50, 70 and 100 
percent ratings:

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
[0 percent]

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication [10 
percent]  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 U.S.C.A. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Analysis

Under Diagnostic Code 8045, purely subjective complaints such 
as headaches recognized as symptomatic of brain trauma can be 
assigned a 10 percent evaluation and no more under DC 9304.  
38 C.F.R. § 4.124a, DC 8045 (2001).  However, such 10 percent 
evaluation may not be combined with any other rating for a 
disability due to brain trauma.  Id.


The Board notes that the appellant claimed that his service-
connected residuals of a head injury were worse than the 10 
percent evaluation assigned.  After having reviewed the 
evidence of record, the Board finds, however, that the 
preponderance of the evidence is against the claim for an 
increased evaluation.  An evaluation in excess of 10 percent 
is not available for the appellant's headaches as a result of 
a concussion.  In this regard, ratings in excess of 10 
percent for brain disease due to trauma under DC 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  See 38 C.F.R. § 
4.124(a), DC 8045-9304.

After a careful review of the available DCs and the medical 
evidence of record, the Board finds that DCs other than 8045 
do not provide a basis to assign an evaluation higher than 
the 10 percent evaluation currently in effect.  It is noted 
that DC 8100 contemplates migraines, and a 30 percent rating 
is assigned for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  The Board finds, however, that an evaluation 
under DC 8100 would not be appropriate, as no medical 
professional has diagnosed the appellant's headaches as 
migraine headaches.  See 38 C.F.R. § 4.124a, DC 8100 (2001).  

The appellant is competent to report his symptoms. To the 
extent that he has stated that his headaches warrant an 
evaluation in excess of 10 percent, the medical findings do 
not support his assertion.

The Board attaches far greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the appellant's statements and testimony, even if sworn, in 
support of a claim for monetary benefits.  Accordingly, the 
appellant's headaches as a residual of a concussion injury 
are no more than 10 percent disabling, and there is no doubt 
to be resolved.  38 U.S.C.A. § 5107(b).


Extraschedular Consideration

The United State Court of Appeals for Veterans Claims (Court) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record, and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran with the criteria for extraschedular 
evaluation when it issued its August 2001 rating decision 
wherein it denied entitlement to a TDIU.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board's review of the evidentiary record discloses that 
the veteran has had sufficient opportunity to argue for and 
present evidence in support of his claim for an increased 
evaluation on a schedular basis, and by implication on an 
extra-schedular basis.  The RO has determined and informed 
the veteran that his disability picture with respect to his 
service-connected disability is not unusual or exceptional in 
nature.  The may accordingly consider this aspect of his 
claim for increased compensation benefits.  See VAOPGCPREC 6-
96.


As the record has shown, the veteran's overall medical status 
due to headaches is not shown to be unusual or exceptional in 
nature.  The Board is of the opinion that the veteran has not 
submitted evidence indicating that his headaches affect his 
employability in ways not contemplated by the Rating 
Schedule.  The mere assertion that a disability interferes 
with employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b)(1).  See VAOPGCPREC 
6-96.

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  Nor does the evidence 
indicate that the headache disability has markedly interfered 
with employment or resulted in frequent hospitalizations or 
inpatient care.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
headaches as a residual of a concussion.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to a rating in excess of 10 percent for headaches 
as a residual of a concussion is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

